676 S.E.2d 473 (2009)
COPPER, et al.
v.
DENLINGER, et al.
No. 526A08.
Supreme Court of North Carolina.
April 14, 2009.
Ann L. Majestic, Raleigh, Christine Scheef, for School Board, et al.
Frances P. Solari, for Copper, et al.
Ann S. Estridge, Dan M. Hartzog, Jr., Raleigh, Ann H. Smith, for Denlinger.
*474 Allison B. Schafer, for NC School Boards Asso.
Katherine Lewis Parker, for ACLU of NC Legal Foundation.
Lewis Pitts, for Advocates-Children's Legal Aid.
Ashley Osment, for State Conf. of NAACP, et al.
Sheria Reid, for NC Black Leadership Caucus.
The following order has been entered on the motion filed on the 13th day of April 2009 by Lost Generation Task Force, the NC Conference of NAACP Branches, the ACLU of NC, Advocates for Children's Services of Legal Aid of NC, the NC Justice Center, and the NC Black Leadership Caucus for leave to file Amici Curiae Brief
"Motion Allowed. Unless already submitted, the Amici Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i). By order of the Court in conference this the 14th day of April 2009."